Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. sec. 102(a) (1) as being anticipated by Chinese Patent Pub. No.: CN202944566 U to Chen et al. that was filed on 10-29-12 (hereinafter ‘the ‘566’ patent), which is by another as the current application is assigned to AWESOME TECH, INC of Korea. 

The ‘566 patent discloses “1. A glide module mounted to an unmanned aircraft system, the glide module comprising:
a container including a storage space therein;
an air resistance member stored in the container;
an ejection member performing ejection of the air resistance member;  (see abstract that recites an automatic parachute throwing protective device of a minitype unmanned aerial vehicle (UAV) out of control. The automatic parachute throwing protective device of the minitype UAV out of control comprises a power supply device, a parachute-opening controller, a parachute-opening servo steering engine and a parachute bin cover switch in a connected mode in sequence, wherein the parachute-opening controller is used for calculating the attitude of the UAV. The parachute-opening controller comprises an inertia detecting unit and a single chip which is used for collecting data of the inertia detecting unit in real time and calculating the data to be attitude angles under airframe coordinates, and the single chip is connected with the inertia detecting unit and the parachute-opening servo steering engine. The parachute-opening controller calculates the attitude of the UAV in real time, sends out parachute-opening instructions to open a parachute to achieve protection when the UAV is out of control or abnormal in attitude. Under the condition that the UAV is out of control or stalled due to accidents, parachute throwing is achieved to reduce the falling speed of the UAV, so that the UAV is protected, and accident losses are reduced. ) 
a glide member performing glide of the air resistance
LO member; and
a glide control member controlling the ejection member and the glide member, (see abstract that recites an automatic parachute throwing protective device of a minitype unmanned aerial vehicle (UAV) out of control. The automatic parachute throwing protective device of the minitype UAV out of control comprises a power supply device, a parachute-opening controller, a parachute-opening servo steering engine and a parachute bin cover switch in a connected mode in sequence, wherein the parachute-opening controller is used for calculating the attitude of the UAV. The parachute-opening controller comprises an inertia detecting unit and a single chip which is used for collecting data of the inertia detecting unit in real time and calculating the data to be attitude angles under airframe coordinates, and the single chip is connected with the inertia detecting unit and the parachute-opening servo steering engine. The parachute-opening controller calculates the attitude of the UAV in real time, sends out parachute-opening instructions to open a parachute to achieve protection when the UAV is out of control or abnormal in attitude. Under the condition that the UAV is out of control or stalled due to accidents, parachute throwing is achieved to reduce the falling speed of the UAV, so that the UAV is protected, and accident losses are reduced. ) 

wherein the glide control member performs an autonomous flight under a previously input condition by
controlling the gliding of the air resistance member. (see abstract, claims 1-2 and paragraph 9-16) (see paragraph 5 where a controller may activate when the flight control processor fails) (See paragraphs 11-16)”

The ‘566 discloses “…2. The glide module of claim 1, wherein the air resistance member   a parachute. (see abstract that recites an automatic parachute throwing protective device of a minitype unmanned aerial vehicle (UAV) out of control. The automatic parachute throwing protective device of the minitype UAV out of control comprises a power supply device, a parachute-opening controller, a parachute-opening servo steering engine and a parachute bin cover switch in a connected mode in sequence, wherein the parachute-opening controller is used for calculating the attitude of the UAV. The parachute-opening controller comprises an inertia detecting unit and a single chip which is used for collecting data of the inertia detecting unit in real time and calculating the data to be attitude angles under airframe coordinates, and the single chip is connected with the inertia detecting unit and the parachute-opening servo steering engine. The parachute-opening controller calculates the attitude of the UAV in real time, sends out parachute-opening instructions to open a parachute to achieve protection when the UAV is out of control or abnormal in attitude. Under the condition that the UAV is out of control or stalled due to accidents, parachute throwing is achieved to reduce the falling speed of the UAV, so that the UAV is protected, and accident losses are reduced. ) 

The ’566 discloses “…3. The glide module of claim 1, wherein the ejection member comprises an ejection assisting part which opens the container in an electrical manner. (see abstract that recites an automatic parachute throwing protective device of a minitype unmanned aerial vehicle (UAV) out of control. The automatic parachute throwing protective device of the minitype UAV out of control comprises a power supply device, a parachute-opening controller, a parachute-opening servo steering engine and a parachute bin cover switch in a connected mode in sequence, wherein the parachute-opening controller is used for calculating the attitude of the UAV. The parachute-opening controller comprises an inertia detecting unit and a single chip which is used for collecting data of the inertia detecting unit in real time and calculating the data to be attitude angles under airframe coordinates, and the single chip is connected with the inertia detecting unit and the parachute-opening servo steering engine. The parachute-opening controller calculates the attitude of the UAV in real time, sends out parachute-opening instructions to open a parachute to achieve protection when the UAV is out of control or abnormal in attitude. Under the condition that the UAV is out of control or stalled due to accidents, parachute throwing is achieved to reduce the falling speed of the UAV, so that the UAV is protected, and accident losses are reduced. ) 

The ’566 discloses “…4, The glide module of claim 3, wherein the ejection assisting part comprises an elastic device connected to the container and the air resistance member. (see abstract that recites an automatic parachute throwing protective device of a minitype unmanned aerial vehicle (UAV) out of control. The automatic parachute throwing protective device of the minitype UAV out of control comprises a power supply device, a parachute-opening controller, a parachute-opening servo steering engine and a parachute bin cover switch in a connected mode in sequence, wherein the parachute-opening controller is used for calculating the attitude of the UAV. The parachute-opening controller comprises an inertia detecting unit and a single chip which is used for collecting data of the inertia detecting unit in real time and calculating the data to be attitude angles under airframe coordinates, and the single chip is connected with the inertia detecting unit and the parachute-opening servo steering engine. The parachute-opening controller calculates the attitude of the UAV in real time, sends out parachute-opening instructions to open a parachute to achieve protection when the UAV is out of control or abnormal in attitude. Under the condition that the UAV is out of control or stalled due to accidents, parachute throwing is achieved to reduce the falling speed of the UAV, so that the UAV is protected, and accident losses are reduced. ) 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Chinese Patent Pub. No.: CN202944566 U to Chen et al. that was filed on 10-29-12 (hereinafter ‘the ‘566’ patent), which is by another as the current application is assigned to AWESOME TECH, INC of Korea and in further in view of United States Patent No.: US6726150B2 to Preston that was filed in 2001. 
Preston teaches “… 5. The glide module of claim 4, wherein the elastic device is formed of a shape-memory alloy, and ejects the alr resistance member to the outside of the container using an elastic force of the shape-memory alloy generated when the shape-memory alloy returns to its pre-deformed shape
 upon application of the electricity to the elastic device”.  (see abstract, and claims 1-12)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Preston with the ‘566 Chinese Publication since Preston teaches that a shape alloy can be attached to the parachute canopy and a number of ribs of the housing.  The super-elastic alloy is formed into a predetermined shape for fitting a particular nose shape of a canopy. The super-elastic alloy is then treated with heat to retain the desired shape of the stiffener 100. The stiffener 100, in the desired shape, is attached to the rib of canopy. Different methods can be used for attaching the stiffener 100 to the canopy. Preferably, a pocket 110 of a flexible material is stitched on the nose 71a of the rib 31. The stiffener 100 is placed in the pocket 110. The pocket 100 may be correspond in the desired shape of the stiffener 100, as illustrated in FIG. 3 or could force the ring spring into a different shape. Alternatively, stitching could be used to attach the stiffener to the rib. A second embodiment of the stiffener 101 is illustrated in FIG. 4. In the second embodiment, the stiffener 101 is formed of a straight wire length of super-elastic alloy. The two ends of the wire are connected together to form a circle, but the alloy is not heat treated. The stiffener 101 is inserted in a pocket 111 on the rib. The pocket 111 maintains the desired shape of the stiffener 101. As illustrated in FIG. 5, the pocket 111 may be formed such that a back side of the stiffener 104 is bowed to provide a spring bias. Preferably, stiffeners 100 are used on all of the ribs of the canopy. This can allow when the housing is opened, the parachute to open and prevent deformation of the parachute and increase efficiency. See abstract and col. 1, lines 1-20 of Preston. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 6, and 8-10 are rejected under 35 U.S.C. sec. 102(a) (1) as being unpatentable as anticipated by Chinese Patent Pub. No.: CN202944566 U to Chen et al. that was filed on 10-29-12 (hereinafter ‘the ‘566’ patent), which is by another as the current application is assigned to AWESOME TECH, INC of Korea. 

The ‘566 discloses “…6. The glide module of claim 1, wherein the glide member adjusts the air resistance member, and further comprises an adjustment part which adjusts a flight speed
 or flight direction of the unmanned aircraft system to which the glide module is mounted”. (see abstract that recites an automatic parachute throwing protective device of a minitype unmanned aerial vehicle (UAV) out of control. The automatic parachute throwing protective device of the minitype UAV out of control comprises a power supply device, a parachute-opening controller, a parachute-opening servo steering engine and a parachute bin cover switch in a connected mode in sequence, wherein the parachute-opening controller is used for calculating the attitude of the UAV. The parachute-opening controller comprises an inertia detecting unit and a single chip which is used for collecting data of the inertia detecting unit in real time and calculating the data to be attitude angles under airframe coordinates, and the single chip is connected with the inertia detecting unit and the parachute-opening servo steering engine. The parachute-opening controller calculates the attitude of the UAV in real time, sends out parachute-opening instructions to open a parachute to achieve protection when the UAV is out of control or abnormal in attitude. Under the condition that the UAV is out of control or stalled due to accidents, parachute throwing is achieved to reduce the falling speed of the UAV, so that the UAV is protected, and accident losses are reduced. ) 
Claim 7 is under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Chinese Patent Pub. No.: CN202944566 U to Chen et al. that was filed on 10-29-12 (hereinafter ‘the ‘566’ patent), which is by another as the current application is assigned to AWESOME TECH, INC of Korea and in further in view of International Patent Application Pub. NO.: WO2018190319A1 to Nakamura that was filed in 2017. 
The ‘566 is silent but Nakamura teaches “…7. The glide module of claim 6, wherein the adjustment part comprises a cord length adjustment device which can
20 adjust lengths of a plurality of cords provided in the air resistance member and thus control operation direction or velocity of the air resistance member.  (see paragraph 50-53)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of NAKAMURA with the ‘566 Chinese Publication since NAKAMURA teaches that a string can be provided in the housing. A pyro-actuator can provide an ejection and the string length can be controlled.     This can provide a deformation of the parachute and increased efficiency. See abstract and paragraphs 50-60 of Nakamura. 

The ‘566 discloses “…8. The glide module of claim 1, wherein the previously
25 input condition is configured by the combination of at  
least one or more of flight altitude and tilting angle of the unmanned aircraft system to which the giide module is mounted, an external command received from a remote location, an amount of change per unit period of time in
5 the flight altitude, an amount of change per unit period of time in the tilting angle, and an abnormal operation alarm of the unmanned aircraft system”.  (see abstract that recites an automatic parachute throwing protective device of a minitype unmanned aerial vehicle (UAV) out of control. The automatic parachute throwing protective device of the minitype UAV out of control comprises a power supply device, a parachute-opening controller, a parachute-opening servo steering engine and a parachute bin cover switch in a connected mode in sequence, wherein the parachute-opening controller is used for calculating the attitude of the UAV. The parachute-opening controller comprises an inertia detecting unit and a single chip which is used for collecting data of the inertia detecting unit in real time and calculating the data to be attitude angles under airframe coordinates, and the single chip is connected with the inertia detecting unit and the parachute-opening servo steering engine. The parachute-opening controller calculates the attitude of the UAV in real time, sends out parachute-opening instructions to open a parachute to achieve protection when the UAV is out of control or abnormal in attitude. Under the condition that the UAV is out of control or stalled due to accidents, parachute throwing is achieved to reduce the falling speed of the UAV, so that the UAV is protected, and accident losses are reduced. ) 

The ’566 discloses “…9. An unmanned aircraft system comprising the glide
  module of claim 1”. (see abstract that recites an automatic parachute throwing protective device of a minitype unmanned aerial vehicle (UAV) out of control. The automatic parachute throwing protective device of the minitype UAV out of control comprises a power supply device, a parachute-opening controller, a parachute-opening servo steering engine and a parachute bin cover switch in a connected mode in sequence, wherein the parachute-opening controller is used for calculating the attitude of the UAV. The parachute-opening controller comprises an inertia detecting unit and a single chip which is used for collecting data of the inertia detecting unit in real time and calculating the data to be attitude angles under airframe coordinates, and the single chip is connected with the inertia detecting unit and the parachute-opening servo steering engine. The parachute-opening controller calculates the attitude of the UAV in real time, sends out parachute-opening instructions to open a parachute to achieve protection when the UAV is out of control or abnormal in attitude. Under the condition that the UAV is out of control or stalled due to accidents, parachute throwing is achieved to reduce the falling speed of the UAV, so that the UAV is protected, and accident losses are reduced. ) 

The ’566 discloses “…10. The unmanned aircraft system of claim 9, wherein the glide module is embedded in and integrated with the unmanned aircraft system into a single body”. (see abstract that recites an automatic parachute throwing protective device of a minitype unmanned aerial vehicle (UAV) out of control. The automatic parachute throwing protective device of the minitype UAV out of control comprises a power supply device, a parachute-opening controller, a parachute-opening servo steering engine and a parachute bin cover switch in a connected mode in sequence, wherein the parachute-opening controller is used for calculating the attitude of the UAV. The parachute-opening controller comprises an inertia detecting unit and a single chip which is used for collecting data of the inertia detecting unit in real time and calculating the data to be attitude angles under airframe coordinates, and the single chip is connected with the inertia detecting unit and the parachute-opening servo steering engine. The parachute-opening controller calculates the attitude of the UAV in real time, sends out parachute-opening instructions to open a parachute to achieve protection when the UAV is out of control or abnormal in attitude. Under the condition that the UAV is out of control or stalled due to accidents, parachute throwing is achieved to reduce the falling speed of the UAV, so that the UAV is protected, and accident losses are reduced. ) 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668